Citation Nr: 1131127	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left elbow fracture, for the period prior to October 9, 2009. 

2.  Entitlement to a rating in excess of 30 percent for residuals of a left elbow fracture, for the period from October 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and from November 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in Des Moines, Iowa.

In May 2008, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

This case was previously Remanded by the Board in October 2008.  For the reasons that follow, the case is not yet ready for disposition.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  When he was most recently examined in October 2009, the Veteran reported full-time employment as a maintenance supervisor in a meat processing plant.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Court has held that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in October 2008, in part, for a VA examination including range of motion testing that specifically indicated whether there was additional limitation of motion due to such factors as weakness, fatigability, incoordination, restricted movement, or pain on motion and a quantification of any additional limitation of motion that was found. 

On remand, the October 2009 VA examiner recorded range of motion findings and indicated additional limitation of motion on repetitive testing, due to pain.  However, the examiner did not address factors including weakness, fatigability, incoordination, or restricted movement.  An additional examination is needed.  

The Board is keenly aware of the fact that the 30 percent rating currently assigned for the Veteran's left elbow disability is based on finding that he has favorable ankylosis of the elbow at the angle between 90 and 70 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  Such would then tend preclude the assignment of a higher rating based on limitation of motion.  However, a review of October 2009 VA examination report shows that the Veteran does retain some range of motion.  It is therefore theoretically possible that a loss of range of motion of the elbow, after considering weakness, fatigability, incoordination, and restricted movement, could result in a higher rating.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA orthopedic examination to ascertain the severity and manifestations of his service-connected residuals, left elbow fracture.  The claims file should be made available for the examiner(s) to review.  The examiner(s) should review all pertinent records associated with the claims file and comment on the severity of the Veteran's left elbow disability. 

The examiner should expressly state whether the Veteran has marked cubitus varus, cubitus valgus deformity, or ununited fracture head of the radius. The examination should also include full range of motion testing, in degrees, for flexion and extension of the Veteran's left elbow, and any other tests considered necessary by the examiner.  In testing range of motion of the Veteran's left elbow, the examiner should note if the Veteran has any additional limitation of motion due to such factors as weakness, fatigability, incoordination, restricted movement, or pain on motion, and should specifically quantify any additional limitation of motion found.  That additional loss, if any, should be quantified in the number of degrees lost.

The examiner should provide a complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation, such should be stated with a supporting explanation.

2. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3. Thereafter, the RO should re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


